 



Exhibit 10.68
SETTLEMENT AGREEMENT
          THIS AGREEMENT, entered into this 24th day of April, 2007 (“Effective
Date”), by and between Cardiac Science Corporation and all affiliates thereof
(“Cardiac Science”), a Delaware corporation with a principal place of business
at 3303 Monte Villa Parkway Bothell, Washington 98021, Koninklijke Philips
Electronics N.V. (“Royal Philips”), a Netherlands corporation with a principal
place of business at Groenewoudseweg 1, 5621 BA Eindhoven, The Netherlands, and
Philips Electronics North America Corporation (“Philips Electronics”), a
Delaware corporation with a principal place of business at 1251 Avenue of the
Americas, New York, New York, 10020. Royal Philips and Philips Electronics and
all affiliates thereof are collectively referred to as “Philips.” Cardiac
Science, Royal Philips, and Philips Electronics are separately referred to as
“Party” and collectively as the “Parties.”
Recitals
WHEREAS:

  A.   Cardiac Science is the owner by assignment of United States Patents Nos.
5,579,919; 5,402,884; 5,645,571; 5,700,281; 5,797,969; 5,984,102; 6,088,616;
5,897,576; 6,029,085; and 6,366,809 (collectively “the Cardiac Science Asserted
Patents”).     B.   Royal Philips is the owner by assignment of United States
Patents Nos. 6,016,059; 5,879,374; 5,800,460; 6,047,212; 5,607,454; 5,591,213;
6,230,054; 5,773,961; 5,899,926; 5,904,707, and 5,868,792 (collectively “the
Philips Asserted Patents”).     C.   The Parties have asserted infringement of
the Cardiac Science Asserted Patents and the Philips Asserted Patents in United
States District Court, District of Minnesota, Civil Action No. 03-1064 (“the
Minnesota Action”).

- 1 -



--------------------------------------------------------------------------------



 



  D.   Royal Philips and Philips Electronics denied infringement, validity or
enforceability of the Cardiac Science Asserted Patents.     E.   Cardiac Science
denied infringement, validity or enforceability of the Philips Asserted Patents.
    F.   On July 19, 2006, the Court in the Minnesota Action issued a non-final
order (“the July 19, 2006 Order”) holding that all the claims of United States
Patent Nos. 5,645,571 and 5,797,969 are invalid under 35 U.S.C. § 102(b).
Cardiac Science disputes this holding but has not yet had the opportunity to
appeal it.     G.   On December 11, 2006, the Court in the Minnesota Action
issued a non-final order (“the December 11, 2006 Order”) holding that claims
8-10 of United States Patent No. 6,047,212 are invalid for failure to comply
with 35 U.S.C. § 112, ¶ 1. Philips disputes this holding but has not yet had the
opportunity to appeal it.     H.   Cardiac Science, Royal Philips and Philips
Electronics mutually desire to settle and compromise the dispute between them
subject to and upon the terms and conditions herein set forth, including all
attachments.

          NOW, THEREFORE, for and in consideration of the foregoing, and the
mutual covenants, promises, and agreements set forth in this agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby covenant, promise, and agree as follows:
1. Definitions:
1.1. “Affiliates” as used in this Agreement means, with respect to each Party,
any and all corporations, limited liability companies, partnerships,
corporations joint ventures or

- 2 -



--------------------------------------------------------------------------------



 



other entities of any kind, directly or indirectly, controlled by, controlling,
or under the common control of a Party. Any such entity shall be deemed to be an
Affiliate only as long as such control exists. For purposes of this definition,
an entity shall be deemed to “control” another entity when the controlling
entity (i) is directly or indirectly the legal or beneficial owner of more than
50% of the outstanding voting securities of a corporate entity with the right to
vote for the election of the directors (or the equivalent thereof) or comparable
voting interest in the entity, joint venture or other non-corporate entity, or
(ii) has possession, directly or indirectly, of the power to direct (or cause
the direction of) the management and policies of the other entity or (iii) has
control of the other entity under applicable securities laws or regulations.
1.2. CARDIAC SCIENCE CURRENT PRODUCTS means any and all products sold now or in
the past by Cardiac Science or its predecessor companies as of the Effective
Date, including but not limited to the products listed in Attachment A, as
defined by the functional configuration and feature set available in those
products as of the Effective Date.
1.3. NEW CARDIAC SCIENCE PRODUCT means a Cardiac Science product commercialized
after the Effective Date that differs in functional configurations or feature
sets from the CARDIAC SCIENCE CURRENT PRODUCTS.
1.4. PHILIPS CURRENT PRODUCTS means any and all products sold now or in the past
by Philips or its predecessor companies as of the Effective Date, including but
not limited to the Philips products listed in Attachment B, as defined by the
functional configuration and feature set available in those products as of the
Effective Date.

- 3 -



--------------------------------------------------------------------------------



 



1.5. NEW PHILIPS PRODUCT means a Philips product commercialized after the
Effective Date that differs in functional configurations or features set from
the PHILIPS CURRENT PRODUCTS.
2. Release of Claims
2.1. Cardiac Science: Cardiac Science releases, forever discharges and covenants
not to sue Philips and their Affiliates from any and all claims, causes of
action, suits, demands, damages, injuries, duties, rights, obligations,
liability, adjustments, responsibilities, judgments, trespasses, costs,
attorneys fees, or other expenses of any kind that Cardiac Science raised or
could have raised in this action or otherwise in law or in equity, whether known
or unknown, suspected or unsuspected to exist, now or existing or later
acquired, based upon any events occurring prior to the Effective Date of this
Agreement relating to infringement of any patents owned by Cardiac Science. This
release, discharge and covenant not to sue shall also inure to the benefit of
any person, company, corporation, partnership, organization or entity,
regardless of how organized, that had any participation in creating, selling,
using, importing, manufacturing or offering to sell the accused products of
Philips or any versions of the accused products of Philips identified in the
Minnesota Action including any PHILIPS CURRENT PRODUCTS.
2.2. Philips: Philips releases, forever discharges and covenants not to sue
Cardiac Science and their Affiliates from any and all claims, causes of action,
suits, demands, damages, injuries, duties, rights, obligations, liability,
adjustments, responsibilities, judgments, trespasses, costs, attorneys fees, or
other expenses of any kind that Philips raised or could have raised in this
action or otherwise in law or in equity, whether known or unknown, suspected or
unsuspected to exist, now or existing or later acquired, based

- 4 -



--------------------------------------------------------------------------------



 



upon any events occurring prior to the Effective Date of this Agreement relating
to infringement of any patents owned by Philips. This release, discharge and
covenant not to sue shall also inure to the benefit of any person, company,
corporation, partnership, organization or entity, regardless of how organized,
that had any participation in creating, selling, using, importing, manufacturing
or offering to sell the accused products of Cardiac Science or any versions of
the accused products of Cardiac Science identified in the Minnesota Action
including any CARDIAC SCIENCE CURRENT PRODUCTS.
3. Covenant Not To Sue On Current Products
3.1. Cardiac Science: Cardiac Science covenants not to assert any claim of
patent infringement against Philips and its Affiliates under any and all Cardiac
Science patents without limitation, whether presently owned or later acquired by
Cardiac Science, for any PHILIPS CURRENT PRODUCT.
3.2. Philips: Philips covenants not to assert any claim of patent infringement
against Cardiac Science and its Affiliates under any and all Philips patents
without limitation, whether presently owned or later acquired by Philips, for
any CARDIAC SCIENCE CURRENT PRODUCT.

4.   Enforcement of Agreement: This Agreement shall be construed and enforced
under and in accordance with the laws of the United States and the state of
Minnesota. Any action between the parties brought to enforce or interpret the
provisions of this or in any other way related to this Agreement, the Cardiac
Science Asserted Patents, or the Philips Asserted Patents shall be brought in
the United States District Court for the District of Minnesota. Cardiac Science,
Royal Philips and Philips Electronics agree to jurisdiction in Minnesota for any
action between the parties related to this Agreement.

- 5 -



--------------------------------------------------------------------------------



 



5.   Warranty of Authority: Cardiac Science, Royal Philips and Philips
Electronics each warrants and represents that the individual signing this
Agreement is authorized to do so on its behalf.

6.   Entry of Stipulated Dismissal with Prejudice: Cardiac Science, Royal
Philips and Philips Electronics agree and stipulate to entry of a dismissal with
prejudice in the form attached hereto as Attachment C, which counsel for each of
the respective Parties shall execute and promptly file after execution of this
agreement, and agree not to oppose the Parties’ respective motions to vacate the
Court’s respective orders concerning invalidity.

7.   Entry into License Agreement: Concurrent with the execution of this
Agreement, Cardiac Science, Royal Philips and Philips Electronics shall enter
into a License Agreement in the form attached hereto as Attachment D.

8. Confidentiality:
8.1. The Parties agree that the terms of this Agreement will be treated as
confidential and maintained in confidence by and between the Parties, their
attorneys, tax advisors/and or public accountants and will not be disclosed to
any other person or entity other than their Affiliates. This obligation does not
apply when and to the extent such information is disclosed under a
confidentiality agreement to a third party who is a potential or actual assignee
of the License Agreement or a potential or actual beneficiary of the Settlement
Agreement, except (i) as may be required by law, including SEC regulations, or
pursuant to a protective order entered or process issued by a court of law or
administrative agency and (ii) that the terms of this Agreement may be disclosed
to outside legal counsel and independent outside auditors provided that such
outside legal counsel and independent outside auditors agree to maintain the
contents of this Agreement in confidence.

- 6 -



--------------------------------------------------------------------------------



 



8.2. Notwithstanding any other provision of Article 8, the Parties may disclose
to third parties the existence of this Agreement. The fact that the parties have
resolved this dispute by agreement and entered into a cross-license shall not be
confidential. The Parties will agree on an acceptable initial statement for
public release to be made upon the dismissal of the Minnesota Action.
8.3. In the event either party is compelled by any court or administrative,
judicial or quasi-judicial agency, or requested by any third party, to disclose
the Agreement, the party or party receiving the request or demand agrees to
notify the other party of such disclosure as required by law, including SEC
regulations, or in accordance with the order or notice compelling the
disclosure. If not otherwise required by law or such order or notice, the party
agrees to notify the other party at least ten (10) days prior to the date set
for disclosure, or within a reasonable time prior to the disclosure if the
request or demand is received less than fourteen (14) days prior to the
disclosure date.

9.   Dispute Resolution Mechanism: Without detracting from any other provision
in this Agreement, the Parties agree to make all reasonable efforts to agree on
a Dispute Resolution Mechanism to address NEW CARDIAC SCIENCE PRODUCTS and NEW
PHILIPS PRODUCTS. The Dispute Resolution Mechanism is to be set forth in a
separate Dispute Resolution Agreement within a reasonable time from execution of
this agreement. Should the parties not agree on the terms of the Dispute
Resolution Agreement within forty five (45) days of execution of this agreement,
the parties agree to mediate the dispute in Seattle, Washington or other agreed
on location within thirty (30) days. During the forty-five (45) day period, the
Parties shall not file any patent infringement suits. The Parties may agree to
extend this period further.

- 7 -



--------------------------------------------------------------------------------



 



10. Miscellaneous Provisions
10.1. Amendment: This Agreement may be changed, modified or amended only by an
instrument in writing duly executed by each of the parties hereto.
10.2. Entire Agreement: This Agreement and the attached Cross License Agreement
constitute the full and complete agreement of the parties hereto with respect to
the subject matter hereof, and supersedes any and all prior understandings,
whether written or oral.
10.3. No waiver: The failure of either party to insist upon strict performance
of any obligation of the other party hereunder, irrespective of the length of
time for which such failure continues, shall not be a waiver of its right to
demand strict compliance in the future. No consent or waiver (expressed or
implied) by either party, by one party of any breach or default in the
performance of obligation hereunder by the other party shall constitute a
consent or waiver of any other breach or default in the performance of any other
obligation hereunder.
10.4. Notices: All notices required or permitted to be made or given pursuant to
this Agreement shall be in writing and sent by first class mail, postage
prepaid, and addressed to the last known address set forth below. Notices sent
by registered or certified mail, return receipt requested, shall be presumed to
have been received.
If to Cardiac Science:
Attn: CEO
Cardiac Science Corp.
3303 Montevilla Parkway
Bothell, WA 98021

- 8 -



--------------------------------------------------------------------------------



 



If to Royal Philips or Philips Electronics:
Koninklijke Philips Electronics N.V.
c/o Philips Intellectual Property & Standards
Building WEP-3
P.O. Box 220
5600 AE Eindhoven
The Netherlands
F.a.o.: IP Licensing Executive
with a copy to:
Philips Electronics North America Corporation
1251 Avenue of the Americas
New York, New York, 10020
F.a.o. General Counsel
10.5. Headings. The headings used in this Agreement are for convenience
reference only and shall not be used to interpret this Agreement.
10.6. Counterparts: This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which will constitute but
one and the same instrument.
10.7. Succession: This Agreement and the Cross-License Agreement, and the rights
and obligations granted and undertaken under both Agreements, shall be binding
upon and inure to the benefit of the Parties hereto, and their successors,
trustee(s) or receiver(s) in bankruptcy and permitted assigns. A Party shall not
assign or transfer any rights under this agreement without prior written consent
of the other Parties, except that it may assign

- 9 -



--------------------------------------------------------------------------------



 



or transfer its rights and obligations without prior written consent with a
transfer of substantially all of its defibrillator business.
10.8. The Parties acknowledge and agree that they do not intend to convey any
license, implied or express, or other rights to one another other than as
expressly set forth herein or in the attached Cross-License Agreement.
          IN WITNESS WHEREOF, the Parties’ duly authorized representatives have
executed this Agreement as of the day and year first above written.

             
CARDIAC SCIENCE CORPORATION
   
 
           
Date: April 24, 2007
  By   /s/ John Hinson
 
     John Hinson    
 
           President & Chief Executive Officer    
 
           
KONINKLIJKE PHILIPS ELECTRONICS N.V.
   
 
           
Date: April 24, 2007
  By   /s/ Ruud Peters    
 
           
 
           Ruud Peters    
 
           Chief Executive Officer    
 
           Philips Intellectual Property & Standards    
 
           
 
           Its EVP Philips International B. V.    
 
           
PHILIPS ELECTRONICS NORTH AMERICA CORPORATION
   
 
           
Date: April 24, 2007
  By   /s/ Michael Miller, Jr.    
 
           
 
           Michael Miller, Jr.    
 
           Philips Medical Systems    

- 10 -



--------------------------------------------------------------------------------



 



ATTACHMENT A
Cardiac Science Products
(This attachment has been omitted and will be provided to the Securities and
Exchange Commission upon request).

 



--------------------------------------------------------------------------------



 



ATTACHMENT B
Philips Products
(This attachment has been omitted and will be provided to the Securities and
Exchange Commission upon request).

 



--------------------------------------------------------------------------------



 



ATTACHMENT C
Proposed Motion to Dismiss
(This attachment has been omitted and will be provided to the Securities and
Exchange Commission upon request).

 



--------------------------------------------------------------------------------



 



ATTACHMENT D
Cross-License Agreement
(This attachment has been filed separately as Exhibit 10.69 to Cardiac Science
Corporation’s Quarterly Report on Form 10-Q for the quarter ended June 30,
2007).

 